Title: To George Washington from Cincinnatus, 11 January 1793
From: Cincinnatus
To: Washington, George



SIR,
[11 January 1793]

YOU have not often been troubled with anonymous addresses, it may therefore be thought proper, that some apology be made you for the obtrusion of this; but the novelty of the measure must be justified by the necessity of the case, and by that claim which your injured companions in arms have to your patronage and protection,—derived from those professions and promises made to them by you when their commander in chief. They then respected you as they ought, as soldiers they gloried in you, as friends they loved you; they once thought their affections for you reciprocal, and would even now reluctantly give up that belief.
My address to you will be in plain republican language. I do not pretend to understand those prudent forms of decorum, those gentle rules of discretion, which courtly softness may prescribe.

No man knows as well as you the services, sacrifices and sufferings of the late army; your tribute of acknowledgements is on record,—it does justice to your head and heart; but Sir, by what fatality has it happened, that your countenance, which once delighted and animated them, is now withdrawn from their support?—There was a time, when the army never would have believed, that you could be at the head of government for four years, without making one effort,—without expressing a single wish for a retribution of their services. Can it be possible, Sir, that you have abandoned the known rules of right, to adopt the quibbling distinctions of the Treasury? The army have now come forward, quasi unâ voce, and have thrown themselves on the justice, the humanity and gratitude of Congress—to ask that as a gratuity which they ought to receive as a right.—Such men, struggling with adversity, must always be an interesting scene to them;—at sight of so much virtue in distress your natural benevolence will take the alarm and anticipate their acts of humanity.
The individuals of the late army thought themselves interested, and were therefore active, in the change that effected the present government. The languor and inability of the old one deprived them of their stipulated wages; but the change has been the reverse of their expectations; for they are not only not benefited, but really injured by it, inasmuch as they not only do not receive any of their own dues, but are compelled to contribute to pay those very dues to others, without any sort of equivalent or compensation paid to them. If they were justifiable in overturning the old government, because it could not do them justice, how much less reason have they to support the present one which does them injustice.
The present government has been liberal to the late army in nothing but neglect and contempt. It may be worth while to pause a little and reflect on the probable effects of a continuance of these measures.—If nothing shall now be granted them, they will feel cut off from all hopes of redress,—and in that you lop off their attachment to government—methinks I see you startled at the idea of so extensive an amputation.
Sir, the salus reipublicæ might again require a practice of those lessons, the army learnt in their youth before they are too old:—now is the time to purchase the exclusive right to their tactical knowledge—it may be had at the low price of paying them their

honest demands;—it will infuse a portion of new health into the government and enable it to bear its infirmities.
A single ray of well directed sympathy from you will dissipate a cloud which is overshadowing your own honourable fame.
I have addressed myself to the individual members of Congress, through the same channel, on this subject, with such arguments as, to my understanding, are unanswerable.

CINCINNATUS

